Case 2:18-cv-01106-VAP-SP Document 54 Filed 06/19/20 Page 1 of 1 Page ID #:1318
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.        LACV 18-01106-VAP (SPx)                                     Date: June 19, 2020
 Title           Daniel Figueroa v. AutoZoners, LLC, et al.




 Present: The Honorable: VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE


                    Christine Chung                                      Not Reported
                     Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                  Not Present                                         Not Present


 Proceedings: ORDER TO SHOW CAUSE RE DISMISSAL FOR FAILURE TO
              COMPLY WITH COURT ORDER (IN CHAMBERS)

         On January 31, 2019, the Court ordered the parties to file a joint status report every
 ninety days following the first status report filed on April 30, 2019. The last status report filed in
 this case was on July 31, 2019. The parties are hereby ORDERED to file a status report on or
 before June 25, 2020. Failure to file the status report timely may result in an order dismissing
 the action for failure to prosecute.

         IT IS SO ORDERED.




                                                                                                   :
                                                                     Initials of Preparer   CCH




 CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
